Exhibit 10.3

  Execution Copy
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED.
 
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of April 17,
2020, between Edesa Biotech, Inc., a British Columbia corporation (the
“Company”), and NovImmune SA (“Purchaser”).
 
WHEREAS, Purchaser has developed, generated and produced certain monoclonal
antibodies (the “Monoclonal Antibodies”) and Purchaser owns certain intellectual
property in the Monoclonal Antibodies;
 
WHEREAS, the Company and its subsidiaries are interested in the development and
commercialization of the Monoclonal Antibodies known as [__] (Anti-TLR4)
(“[__]”) and [__] (Anti-CXCL10) (“[__]”) (each a “Construct”, jointly the
“Constructs”); [Nature of constructs omitted as competitively sensitive
information.]
 
WHEREAS, on even date herewith, Edesa Biotech Research, Inc., a wholly-owned
subsidiary of the Company (“Edesa Research”), and Purchaser are entering into a
License Agreement (the “License Agreement”) pursuant to which Edesa Research
will obtain an exclusive worldwide license to develop, register, manufacture,
contract manufacture, modify, market, sell, distribute and promote the
Constructs on the terms set forth therein (the “License”); and
 
WHEREAS, as partial consideration for the License and as contemplated by the
License Agreement, the Company has agreed to enter into this Agreement pursuant
to which the Company shall issue to Purchaser and Purchaser shall acquire from
the Company 250 shares of Series A-1 Convertible Preferred Shares of the Company
with no par value per share, (the “Shares”) at an issue price of $10,000 per
share, subject to the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:
 
“Action” means action, suit, inquiry, notice of violation, proceeding or
investigation before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, provincial. state, county, local or
foreign).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Articles” means the articles of the Company, as amended from time to time.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
statutory holiday or any other day on which banking institutions in Toronto,
Ontario, Canada are authorized or required by law or other governmental action
to close.
 
“Canadian Commissions” shall have the meaning ascribed to such term in Section
4.8.
 
“Closing” means the closing of the issuance and sale of the Shares pursuant to
Section 2.1.
 
“Closing Date” means the date of this Agreement.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Shares” means the common shares of the Company, with no par value per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
 
1

 
 
“Common Share Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Shares, including, without limitation, any debt, preferred shares, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Shares.
 
“Conversion Shares” means the Common Shares issuable upon conversion of the
Shares pursuant to the Articles.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“International Jurisdiction” shall have the meaning ascribed to such term in
Section 3.2(i).
 
“Legend Removal Date” shall have the meaning assigned to such term in Section
4.1(d).
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
share company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.9(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.9(b).
 
 “Purchaser Information” shall have the meaning ascribed to such term in Section
4.8.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means, collectively, the Shares and the Conversion Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” has the meaning ascribed to such term in the Recitals to this
Agreement.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing Common Shares). 
 
“Subsidiary” means any subsidiary of the Company as set forth on Exhibit 21.1 of
the Company’s Annual Report on Form 10-K for the nine-month period ended
September 30, 2019 filed with the Commission on December 12, 2019.
 
 
2

 
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Shares are listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange (or any successors to any of the
foregoing).
 
“Transaction Documents” means this Agreement and the Articles.
 
“Transfer Agent” means Computershare Investor Services Inc., the current
transfer agent of the Company, with a mailing address of 100 University Avenue,
8th Floor, Toronto, Ontario M5J 2Y1, and any successor transfer agent of the
Company.
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1 Closing. As partial consideration for Purchaser’s granting of a license to
certain assets to the Company as contemplated in the License Agreement, at the
Closing and upon the terms and subject to the conditions set forth herein, the
Company agrees to issue and deliver to Purchaser, and Purchaser agrees to
acquire from the Company, the Shares. The Closing shall occur at the offices of
the Company or such other location as the parties shall mutually agree.
 
2.2 Deliveries.
 
(a)            On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to Purchaser the following:
 
(i) this Agreement and the License Agreement duly executed by the Company; and
 
(ii) a DRS statement indicating the Shares registered in the name of Purchaser.
 
(b) On or prior to the Closing Date, Purchaser shall deliver or cause to be
delivered to the Company this Agreement and the License Agreement duly executed
by Purchaser.
 
2.3 Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of Purchaser contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);
 
(ii) all obligations, covenants and agreements of Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by Purchaser of the items set forth in Section 2.2(b) of this
Agreement.
 
(b) The obligations of Purchaser hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement.
 
 
3

 
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports, which SEC Reports shall qualify any representation or warranty made
herein, the Company hereby makes the following representations and warranties to
Purchaser:
 
(a)            Subsidiaries. The Company owns, directly or indirectly, all of
the capital share or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital share of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default in any
material respect of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
Each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in: (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors or the Company’s shareholders in
connection herewith or therewith other than in connection with the Required
Approvals. This Agreement has been duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d) No Conflicts or Breach. The execution, delivery and performance by the
Company of this Agreement , the issuance and sale of the Securities at Closing
and the consummation by the Company of the transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, anti-dilution or similar adjustments,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal,
provincial and state securities laws and regulations), or by which any property
or asset of the Company or a Subsidiary is bound or affected; except in the case
of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company, its
subsidiaries nor, to its knowledge, any other party is in violation, breach or
default of any agreement, lease, credit facility, debt, note, bond, mortgage,
indenture or other instrument to which the Company or its subsidiaries is a
party to that is reasonably likely to result in a Material Adverse Effect.
 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, provincial,
local or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement, other
than: (i) application(s) to each applicable Trading Market for the listing of
the Conversion Shares for trading thereon in the time and manner required
thereby, and (ii) such consents, waivers and authorizations that shall be
obtained prior to Closing (collectively, the “Required Approvals”).
 
(f) Issuance of the Securities; Registration. The Shares are duly authorized and
duly and validly issued, fully paid and non-assessable, free and clear of all
Liens imposed by the Company. The Conversion Shares, when issued in accordance
with the terms of the Articles, will be validly issued, fully paid and
non-assessable, free and clear of all Liens imposed by the Company. The Company
has reserved from its duly authorized capital shares the maximum number of
Shares and Conversion Shares issuable pursuant to this Agreement.
 
 
4

 
 
(g) Capitalization. The Company has not issued any capital shares since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of share options under the Company’s share option plans and
pursuant to the conversion and/or exercise of Common Share Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by this Agreement. Except as a result of the purchase and sale of
the Securities and as set forth in the SEC Reports, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any Common Shares or the capital share of any
Subsidiary, or contracts, commitments, understandings or arrangements by which
the Company or any Subsidiary is or may become bound to issue additional Common
Shares or Common Share Equivalents or capital share of any Subsidiary. The
issuance and sale of the Securities will not obligate the Company or any
Subsidiary to issue Common Shares or other securities to any Person (other than
Purchaser). There are no outstanding securities or instruments of the Company or
any Subsidiary with any provision that adjusts the exercise, conversion,
exchange or reset price of such security or instrument upon an issuance of
securities by the Company or any Subsidiary. There are no outstanding securities
or instruments of the Company or any Subsidiary that contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
redeem a security of the Company or such Subsidiary. The Company does not have
any share appreciation rights or “phantom share” plans or agreements or any
similar plan or agreement. All of the outstanding shares of capital share of the
Company are duly authorized, validly issued, fully paid and non-assessable, have
been issued in compliance with all federal, provincial and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. No
further approval or authorization of any shareholder, the Board of Directors or
others is required for the issuance and sale of the Securities. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital share to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
shareholders. Except as a result of the purchase and sale of the Securities and
as set forth in the SEC Reports, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any Common Shares or the capital share of any Subsidiary, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional Common Shares or
Common Share Equivalents or capital share of any Subsidiary. The issuance and
sale of the Securities will not obligate the Company or any Subsidiary to issue
Common Shares or other securities to any Person (other than Purchaser).
 
(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
 
5

 
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, except for
the outbreak of the COVID-19 pandemic, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital share and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company share option plans.
 
(j) Registration Rights. Except as described in the SEC Reports, no Person has
any right to cause the Company or any Subsidiary to effect the registration
under the Securities Act of any securities of the Company or any Subsidiary.
 
(k) Listing and Maintenance Requirements. The Common Shares are registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Shares under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Shares are or have been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The Common Shares are currently eligible
for electronic transfer through the Depository Trust Company or another
established clearing corporation and the Company is current in payment of the
fees to the Depository Trust Company (or such other established clearing
corporation) in connection with such electronic transfer. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
 
6

 
 
3.2 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants as of the date hereof to the Company as follows (unless as of a
specific date therein, in which case they shall be accurate as of such date):
 
(a) Organization; Authority. Purchaser is an entity duly incorporated or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation with full right, corporate, partnership, limited
liability company or similar power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder . The execution and delivery of this Agreement and
performance by Purchaser of the transactions contemplated hereby have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of Purchaser. This Agreement has been
duly executed by Purchaser, and when delivered by Purchaser in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law. Purchaser is a resident in, or otherwise subject to
applicable securities laws of, Switzerland.
 
(b) Understandings or Arrangements. Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law or the laws of any Canadian or
foreign jurisdiction and are being issued in reliance upon the exemption from
the registration requirements thereof afforded by Regulation S and/or other
exemptions under the Securities Act, or with any state securities commission or
agency, and applicable Canadian securities laws. Purchaser is acquiring such
Securities for investment and as principal for its own account (and not for the
account of any U.S. Person within the meaning of Rule 902(a) of Regulation S)
and not with a view to or for distributing or reselling such Securities or any
part thereof, including in violation of the Securities Act or any applicable
state securities law or Canadian or foreign securities law. Purchaser has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law or Canadian or foreign
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable provincial, state or
Canadian securities law or foreign securities law. No sale by Purchaser of the
Securities has been pre-arranged with any prospective buyer in the United States
or Canada. In connection with the transactions that are the subject of this
Agreement, Purchaser acknowledges that offers respecting the sale of the
Securities directed by the Company were received outside of the United States
and that Purchaser has not and is not engaged in or directed any unsolicited
offers to buy the Securities in the United States on behalf of any U.S. Person.
Purchaser agrees and acknowledges that the Company will issue stop transfer
instructions to its registrar and transfer agent prohibiting the transfer of the
Shares and Conversion Shares delivered under this Agreement made in violation of
applicable securities laws. The Company has advised Purchaser that the Company
is relying on an exemption from the requirements to provide Purchaser with a
prospectus and to sell the Shares through a person registered to sell securities
under Canadian securities laws and, as a consequence of acquiring the Shares
pursuant to these exemptions, certain protections, rights and remedies provided
by Canadian securities laws, including applicable statutory rights of rescission
or damages, will not be available to Purchaser, and no prospectus or
registration statement has been filed by the Company with any securities
commission or similar regulatory authority in any jurisdiction in connection
with the issuance of the Shares. Purchaser currently does not own any Common
Shares.
 
(c) Purchaser Status. At the time Purchaser was offered the Securities, it was
not, and as of the date hereof it is not a U.S. Person within the meaning of
Rule 902(a) of Regulation S. At the time Purchaser was offered the Securities,
it was, and as of the date hereof it is an “accredited investor” as defined in
National Instrument 45-106 - Prospectus Exemptions and as described in paragraph
(m) of that definition. Purchaser pre-existed the offering of Securities, has a
bona fide purpose other than investment in the Securities and was not created or
used solely to purchase or hold securities as an “accredited investor” as
described in paragraph (m) of the definition of “accredited investor” in section
1.1 of National Instrument 45-106 - Prospectus Exemptions.
 
(d) Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
(e) Access to Information. Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.  Purchaser has not received,
nor has it requested, nor does it have any need to receive, any offering
memorandum or any other document describing the business and affairs of the
Company that constitutes an offering memorandum as such term is defined under
applicable Canadian securities laws, nor has any such document been prepared for
delivery to, or review by, prospective purchasers in order to assist them in
making an investment decision in respect of the Securities. The Shares are not
being purchased by Purchaser, as a result of any material information concerning
the Corporation that has not been publicly disclosed, including any “material
fact” as such term is defined in the Securities Act (British Columbia).
 
 
7

 
 
(f) Certain Transactions. Other than consummating the transactions contemplated
hereunder, such Purchaser has not, nor has any Person acting on behalf of or
pursuant to any understanding with such Purchaser, directly or indirectly
executed any purchases or sales, including Short Sales, of the securities of the
Company during the period commencing as of the time that such Purchaser first
received a communication from the Company or any other Person representing the
Company setting forth the terms of the transactions contemplated hereunder and
ending immediately prior to the execution hereof.
 
(g) General Solicitation. Purchaser is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or, to the knowledge of
Purchaser, any other general solicitation or general advertisement.
 
(h) Restricted Securities. Purchaser agrees that the Securities acquired by it
pursuant to this Agreement shall not be voluntarily sold, transferred or
otherwise disposed of in the United States or Canada or to any U.S. Person
except pursuant to an available exemption from the registration requirements of
the Securities Act or pursuant to an effective registration statement thereunder
or pursuant to an available exemption from the prospectus requirements of
applicable Canadian securities laws, and otherwise in compliance with any
applicable state or provincial securities laws. Purchaser agrees that there are
restrictions on Purchaser’s ability to resell the Securities under applicable
Canadian securities laws and it is the responsibility of Purchaser to find out
what those restrictions are and to comply with them before selling the
Securities. Purchaser acknowledges that no transfer of the Securities shall be
made by the Company’s registrar and transfer agent upon the Company’s transfer
books or records unless there has been compliance with the terms of this
Agreement, including the above provisions. Purchaser agrees to indemnify and
hold the Company harmless from and against liabilities, claims, damages and
expenses (including reasonable attorneys’ fees) that may result from or arise
out of any disposition of the Securities in violation of this Agreement.
 
(i) International Jurisdiction. Purchaser is resident in a jurisdiction other
than Canada or the United States (an “International Jurisdiction”) and
purchasing as principal, and the decision to subscribe the Shares was made in
such International Jurisdiction. The delivery of the Subscription Agreement, the
acceptance of it by the Company and the issuance of the Shares to Purchaser
complies with all laws applicable to Purchaser, including the laws of
Purchaser’s jurisdiction of residence, and all other applicable laws, and will
not cause the Company to become subject to, or require it to comply with, any
disclosure, prospectus, filing or reporting requirements under any applicable
laws of the International Jurisdiction. Purchaser is knowledgeable of, or has
been independently advised as to, the application or jurisdiction of the laws of
the International Jurisdiction that would apply to the purchase. The Company is
offering and selling the Shares and Purchaser is purchasing the Securities
pursuant to exemptions from the prospectus and registration requirements under
the applicable securities laws of the International Jurisdiction or, if such is
not applicable, the Company is permitted to offer and sell the Shares and
Purchaser is permitted to purchase the Shares under the applicable securities
laws of such International Jurisdiction without the need to rely on any such
exemptions. The applicable securities laws do not require the Company to
register any of the Shares, file a prospectus, registration statement, offering
memorandum or similar document, or make any filings or disclosures or seek any
approvals of any kind whatsoever from any regulatory authority of any kind
whatsoever in the International Jurisdiction. Purchaser will not sell, transfer
or dispose of the Shares except in accordance with all applicable laws,
including the securities laws applicable in Canada and the United States, and
Purchaser acknowledges that the Company shall have no obligation to register any
such purported sale, transfer or disposition which violates applicable Canadian
or United States securities laws.
 
(j) Limited Resale. Purchaser understands that it may not be able to resell the
Shares except in accordance with limited exemptions available under applicable
securities laws, and that Purchaser is solely responsible for Purchaser’s
compliance with applicable resale restrictions. Subject to any exemptions
available under applicable securities laws, Purchaser will comply with all
applicable securities laws concerning the resale of the Shares and will not
resell any of the Shares except in accordance with the provisions of applicable
securities laws.
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Removal of Legends.
 
(a) The Securities may only be disposed of in compliance with provincial, state
and federal securities laws and the laws of any applicable foreign jurisdiction.
In connection with any transfer of the Securities other than pursuant to an
effective registration statement, to the Company or to an Affiliate of a
Purchaser, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities Act
or any applicable foreign securities law.
 
 
8

 
 
(b) Purchaser agrees to the imprinting, so long as is required by this Section
4.1, of a legend on any of the Securities in the following form:
 
“NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.”
 
(c) Purchaser also agrees to the imprinting of an additional legend on any of
the Securities (to the extent that such Securities are issued prior to the
expiry of the applicable hold period) in the following form:
 
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [the date which is four months and one day after
the Closing Date will be inserted].”
 
(d) In connection with a sale of Conversion Shares by Purchaser in reliance on
Rule 144, Purchaser or its broker shall deliver to the Company a broker
representation letter reasonably acceptable to the Company and the Transfer
Agent, providing to the Company the information required under Rule 144 to
determine that the sale of such Conversion Shares is made in compliance with
Rule 144, including, as may be appropriate, a certification that Purchaser is
not an affiliate of the Company (as defined in Rule 144) and a certification as
to the length of time that such securities have been held. Upon receipt of such
representation letter, the Company shall promptly remove the notation of a
restrictive legend in Purchaser’s book-entry account maintained by the Company,
including the legend referred to in Section 4.1(b), and the Company shall bear
all costs associated with the removal of such legend in the Company’s books. The
Company shall cooperate with Purchaser to effect the removal of the legend
referred to in Section 4.1(b) at any time such legend is no longer appropriate.
Without limiting the foregoing, upon the written request of Purchaser, any
legend (including the legend set forth in Section 4.1(b) hereof) on Conversion
Shares shall be removed (i) while a registration statement covering the resale
of such security is effective under the Securities Act, (ii) if such Conversion
Shares are eligible for sale under Rule 144 without the requirement to be in
compliance with Rule 144(c)(1), or (iii) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission),
subject in the case of clauses (ii) and (iii) to receipt from Purchaser by the
Company and the Transfer Agent of customary representations reasonably
acceptable to the Company and the Transfer Agent in connection with such
request. Upon such request and receipt of such representations, the Company
shall (A) deliver to the Transfer Agent irrevocable instructions to the Transfer
Agent to remove the legend, and (B) cause its counsel to deliver to the Transfer
Agent one or more legal opinions to the effect that the removal of such legend
in such circumstances may be effected under the Securities Act if required by
the Transfer Agent to effect the removal of the legend in accordance with the
provisions of this Agreement. If all or any portion of a Share is converted into
Conversion Shares and either (i) a registration statement covering the resale of
such security is then effective under the Securities Act, (ii) the Conversion
Shares issuable upon such exercise are then eligible for sale under Rule 144
without the requirement to be in compliance with Rule 144(c)(1), or (iii) if a
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission), then such Conversion Shares shall be issued free of all
legends, subject in the case of clauses (ii) and (iii) to receipt from Purchaser
by the Company and the Transfer Agent of customary representations reasonably
acceptable to the Company and the Transfer Agent in connection therewith. The
Company agrees that following the effective date of a registration statement
covering the resale of the Conversion Shares or at such time as such legend is
no longer required under this Section 4.1(d), it will, no later than two (2)
Trading Days following the delivery by Purchaser to the Company or the Transfer
Agent of a request for legend removal, and if relying on Rule 144, receipt from
Purchaser by the Company and the Transfer Agent of customary representations
reasonably acceptable to the Company and the Transfer Agent in connection
therewith (such second Trading Day, the “Legend Removal Date”), deliver or cause
to be delivered to Purchaser, as may be requested by Purchaser, a certificate or
book-entry position evidencing such Conversion Shares that is free from all
restrictive and other legends or by crediting the account of Purchaser’s or its
designee’s account with the Depository Trust Company or another established
clearing corporation through its Deposit or Withdrawal at Custodian system if
the Company is then a participant in such system.
 
(e) If the Company fails to deliver any such Conversion Shares free from all
restrictive legends on or before the applicable Legend Removal Date and if after
the Legend Removal Date, due to the Company’s continuing failure to deliver such
Conversion Shares, Purchaser purchases (in an open market transaction or
otherwise) Common Shares to deliver in satisfaction of a sale by Purchaser of
all or any portion of the Conversion Shares anticipated receiving from the
Company without any restrictive legend, then the Company shall pay in cash to
Purchaser in an amount equal to the excess of such Purchaser’s total purchase
price (including brokerage commissions, if any) for the Common Shares so
purchased over the product of (A) such number of Conversion Shares the Company
was required to deliver to Purchaser by the Legend Removal Date multiplied by
(B) the lowest closing sale price of the Common Shares on any Trading Day during
the period commencing on the date of the delivery by such Purchaser to the
Company of the applicable Conversion Shares and ending on the date of such
delivery and payment under this subsection 4.1(e).
 
4.2 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.
 
 
9

 
 
4.3 Publicity. The Company and Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor Purchaser shall issue any such press release
nor otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of Purchaser, or without the prior
consent of Purchaser, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication.
 
4.4 Indemnification. Subject to the provisions of this Section 4.4, the Company
and Purchaser will indemnify and hold each other and each other’s directors,
officers, members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling persons (each, an “Indemnified Party”) harmless
from any and all losses (excluding loss of profit), liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Indemnified Party may suffer or incur as a
result of or relating to any breach of any of the representations, warranties,
covenants or agreements made by the other party in this Agreement. If any action
shall be brought against an Indemnified Party in respect of which indemnity may
be sought pursuant to this Agreement, such Indemnified Party shall promptly
notify the other party in writing, and the other party shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnified Party. Any Indemnified Party shall have the right
to employ one separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party except to the extent that (a) the employment thereof has
been specifically authorized by the other party in writing, (b) the other party
has failed after a reasonable period of time to assume such defense and to
employ counsel or (c) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
other party and the position of such Indemnified Party, in which case the other
party shall be responsible for the reasonable fees and expenses of no more than
one such separate counsel. The other party will not be liable to any Indemnified
Party under this Agreement (1) for any settlement by an Indemnified Party
effected without the other party’s prior written consent, which shall not be
unreasonably withheld or delayed; or (2) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Indemnified
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Indemnified Party in this Agreement. The indemnification
required by this Section 4.4 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred.
 
4.5 Reservation of Common Shares. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of Common Shares for the
purpose of enabling the Company to issue the Conversion Shares.
 
4.6 Listing of Common Shares. The Company hereby agrees to use reasonable best
efforts to maintain the listing or quotation of the Common Shares on the Trading
Market on which it is currently listed and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market. If required by the Trading Market, the Company shall apply
to list or quote all of the Conversion Shares on such Trading Market and
promptly secure the listing of all of the Conversion Shares on such Trading
Market. The Company further agrees, if the Company applies to have the Common
Shares traded on any other Trading Market, it will then include in such
application all of the Conversion Shares, and will take such other action as is
necessary to cause all of the Conversion Shares to be listed or quoted on such
other Trading Market as promptly as possible. The Company will then take all
action reasonably necessary to continue the listing or quotation and trading of
its Common Shares on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market. The Company agrees to maintain the eligibility of the Common
Shares for electronic transfer through the Depository Trust Company or another
established clearing corporation, including, without limitation, by timely
payment of fees to the Depository Trust Company or such other established
clearing corporation in connection with such electronic transfer.
 
4.7 Blue Sky Filings. The Company shall take such action, if any, as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, issuance to Purchaser at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of Purchaser.
 
 
10

 
 
4.8 Privacy. By accepting this Agreement, the Company agrees that it will not
collect any information about Purchaser except that which is provided by
Purchaser in this Agreement (collectively, the “Purchaser Information”). The
Company also agrees that it will keep all Purchaser Information confidential,
and will use and disclose the Purchaser Information only for the purposes
described below, unless (a) the Company informs Purchaser of a proposed use or
disclosure of the Purchaser Information and Purchaser consents; or (b) the use
or disclosure is permitted by law to be made without the consent of Purchaser,
or is required by law, or by the by-laws, rules, regulations or policies or any
regulatory organization governing the Company. By signing this Agreement,
Purchaser agrees that the Company may collect and use the Purchaser Information
for the following purposes and consents to the following: (c) the Company
delivering to the applicable securities regulatory authorities, including the
British Columbia Securities Commission, (collectively, the “Canadian
Commissions”) any personal information provided by Purchaser respecting itself
including such Purchaser’s full name, residential address and telephone number,
the amount of securities purchased, the purchase price, the exemption relied on
by Purchaser and the date of distribution, such information being collected
indirectly by the Canadian Commissions under the authority granted to in
applicable securities laws for the purposes of the administration and
enforcement of applicable securities laws in British Columbia, (d) to provide
Purchaser with information; (e) to otherwise administer Purchaser’s investment
in the Company in accordance with the terms of this Agreement; (f) for internal
use with respect to managing the relationships between and contractual
obligations of the Company and Purchaser; (g) for use and disclosure for income
tax related purposes, including without limitation, where required by law,
disclosure to Canada Revenue Agency; (h) for disclosure to a governmental or
other authority to which the disclosure is required by court order or subpoena
compelling such disclosure and where there is no reasonable alternative to such
disclosure; (i) for disclosure to professional advisers of the Company in
connection with the performance of their professional services; (j) for
disclosure to any person where such disclosure is necessary for legitimate
business reasons and is made with Purchaser’s prior written consent; (k) for
disclosure to a court determining the rights of the parties under this
Agreement; and (l) for use and disclosure as otherwise required or permitted by
law. Purchaser acknowledges and consents to the Company retaining the personal
information for as long as permitted or required by applicable law or business
practices. Purchaser consents to the indirect collection of such information by
the Canadian Commissions and acknowledges that it may contact the following
public official in British Columbia , with respect to questions about the
British Columbia Securities Commission’s indirect collection of such information
at the following address and telephone number: British Columbia Securities
Commission: P.O. Box 10142, Pacific Centre 701 West Georgia Street Vancouver,
British Columbia V7Y 1L2 Inquiries: (604) 899-6854 Toll free in Canada:
1-800-373-6393 Facsimile: (604) 899-6581 Email: inquiries@bcsc.bc.ca.
 
4.9 Furnishing of Information; Current Public Information.
 
(a) Until the time that Purchaser owns no Securities, the Company covenants to
maintain the registration of the Common Shares under Section 12(b) or 12(g) of
the Exchange Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act.
 
(b) At any time during the period commencing from the six (6) month anniversary
of the Closing Date and ending at such time that Conversion Shares may be sold
pursuant to Rule 144 without the requirement for the Company be in compliance
with Rule 144(c)(1), if the Company shall (i) fail for any reason to satisfy the
requirements of Rule 144(c)(1), including, without limitation, the failure to
satisfy the current public information requirements under Rule 144(c) or (ii) if
the Company has ever been an issuer described in Rule 144(i)(1)(i) or becomes
such an issuer in the future, and the Company shall fail to satisfy any
condition set forth in Rule 144(i)(2) (each, a “Public Information Failure”)
then, as partial relief for the damages to the Purchaser by reason of any such
delay in or reduction of its ability to sell Securities (which remedy shall not
be exclusive of any other remedies available at law or in equity), the Company
shall pay to the Purchaser an amount in cash equal to one and a half percent
(1.5%) of the aggregate stated value of the Shares on the day of a Public
Information Failure and on every thirtieth day (pro-rated for periods totaling
less than thirty days) thereafter until the earlier of (i) the date such Public
Information Failure is cured and (ii) such time that such Public Information
Failure no longer prevents a holder of Securities from selling such Conversion
Shares pursuant to Rule 144 without any restrictions or limitations. The
payments to which a holder shall be entitled pursuant to this Section 4.9(b) are
referred to herein as “Public Information Failure Payments”. Public Information
Failure Payments shall be paid on the earlier of (A) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (B) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of one
and a half percent (1.5%) per month (prorated for partial months) until paid in
full.
 
4.10 Disclosure of Transaction and Other Material Information. Within four (4)
Business Days of the date of this Agreement, the Company shall file a Current
Report on Form 8-K describing the terms and conditions of the transactions
contemplated by this Agreement and the License Agreement in the form required by
the Exchange Act.
 
4.11 Non-Public Information. After the date of this Agreement, except pursuant
to the terms of the License Agreement, the Company covenants and agrees that
neither the Company nor any other Person acting on its behalf will provide
Purchaser or its agents or counsel with any information that constitutes, or the
Company reasonably believes constitutes, material non-public information, unless
prior thereto Purchaser shall have consented to the receipt of such information
and agreed with the Company to keep such information confidential.
 
4.12 Issuance of Preferred Shares. For so long as Purchaser holds Shares, the
Company shall not, without the prior written consent of Purchaser, create or
issue any preferred shares pursuant to the Articles where such preferred shares
rank in parity or priority to any right or special right attached to the Shares
under the Business Corporations Act (British Columbia) or the Articles.
 
 
11

 
 
ARTICLE V.
 
MISCELLANEOUS
 
5.1 Fees and Expenses. Except as expressly set forth in this Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Securities to Purchaser.
 
5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the time of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email attachment at the email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (Toronto, Ontario time) on a Trading
Day, (b) the next Trading Day after the time of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment at the email address as set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (Toronto,
Ontario time) on any Trading Day, (c) the second (2nd)Trading Day following the
date of mailing, if sent by Canadian nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth on the signature pages attached hereto.
 
5.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed by the Company and
Purchaser. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right. Any amendment effected in accordance with this Section 5.4 shall be
binding upon Purchaser, any holder of Securities and the Company.
 
5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser. Purchaser may assign any or all
of its rights under this Agreement to any Person to whom Purchaser assigns or
transfers any Securities, provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of this
Agreement that apply to the “Purchaser.”
 
5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.4.
 
5.8 Governing Law and Disputes. This Agreement has been construed in accordance
with and shall be governed by the substantive laws of Switzerland with the
exclusion of the UN Convention on International Sales of Goods (Vienna
Convention) except that: (i) the Articles and all matters in respect of
corporate law in this Agreement have been construed in accordance with and shall
be governed by the substantive laws of the Province of British Columbia; and
(ii) all matters in respect of securities law has been construed in accordance
with and shall be governed by the substantive securities laws of, to the extent
applicable, the Province of British Columbia and the laws of the United States
of America. All disputes arising out of or in connection with the Transaction
Documents, including disputes on its conclusion, binding effect, amendment and
termination, shall be resolved, to the exclusion of the ordinary courts, by
arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce in force on the date when the notice of arbitration is
submitted in accordance with these Rules. The number of arbitrators shall be
three (3), and they shall be appointed in accordance with the Rules of
Arbitration. The seat of the arbitration shall be in London. The arbitral
proceedings shall be conducted in English.
 
5.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for a period of one (1) year.
 
5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
 
12

 
 
5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.12 Saturdays, Sundays, Holidays,
etc.                                                                            If
the last or appointed day for the taking of any action or the expiration of any
right required or granted herein shall not be a Business Day, then such action
may be taken or such right may be exercised on the next succeeding Business Day.
 
5.13 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto. In addition, each and
every reference to share prices and Common Shares in this Agreement shall be
subject to adjustment for reverse and forward share splits, share dividends,
share combinations and other similar transactions of the Common Shares that
occur after the date of this Agreement.
 
 
 
(Signature Page Follows)
 
 
 
13

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 
EDESA BIOTECH, INC.
Address for Notice:
 
By: /s/Pardeep Nijhawan
     Name: Pardeep Nijhawan
     Title: CEO
 
 
 
With copies to (which shall not constitute notice):
100 Spy Court
Markham, ON, L3R 5H6 Canada
Attention: Chief Executive Officer
Email: notices@edesabiotech.com
Fax: 1-805-4882889
 
 
Stubbs Alderton & Markiles, LLP
15260 Ventura Blvd., 20th Floor
Sherman Oaks, CA 91403   U.S.A.
Attention: Jonathan Friedman
Email: jfriedman@stubbsalderton.com
Fax: 818-444-4500
 
 
Fasken Martineau DuMoulin LLP
333 Bay Street, Suite 2400, Toronto, ON, M5H 2T6 Canada
Attention: Wojtek Baraniak
Email: wbaraniak@fasken.com
Fax: 416-364-7813
 

 
NOVIMMUNE SA
Address for Notice:
 
By: /s/ Oliver Eckelmann
     Name: Oliver Eckelmann
     Title: COO & CFO
 
With a copy to (which shall not constitute notice):
Chemin des Aulx 14
1228 Plan-les-Ouates
Switzerland
Attention: Oliver Eckelmann
Email:
Fax:

[Personal information omitted.]

 
Davies Ward Phillips & Vineberg LLP
1501 McGill College Avenue, 26th Floor
Montréal, QC H3A 3N9   Canada
Attention: Olivier Désilets
Email: odesilets@dwpv.com
Fax: 514-841-6499
 
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
14
